DISMISS and Opinion Filed April 21, 2020




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00171-CR

                        LONNIE LEE JONES, Appellant
                                    V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F17-75079-T

                        MEMORANDUM OPINION
                 Before Justices Bridges, Pedersen, III, and Evans
                             Opinion by Justice Evans
      Lonnie Lee Jones was charged with aggravated robbery with two

enhancement paragraphs, making the punishment range life or not more than 99

years or less than 25 years. After the jury found him guilty, he entered into a plea

agreement with the State regarding punishment. The trial court followed the plea

bargain and assessed punishment at 20 years in prison. The trial court certified that

this is a plea-bargain case and appellant had no right of appeal because he waived

his right to appeal. Appellant then filed a notice of appeal in this Court.
      Rule 25.2(a)(2) provides that in a plea-bargained case in which the trial court

assesses punishment that does not exceed the punishment to which the defendant

agreed, the defendant may appeal only those matters raised by written motion filed

and ruled on before trial or after getting the trial court’s permission to appeal. See

TEX. R. APP. P. 25.2(a)(2). The clerk’s record shows there were no pretrial orders

with rulings adverse to appellant. And as the trial court’s certification attests,

appellant has not received the trial court’s permission to appeal.

      When a defendant waives the right to appeal in exchange for valuable

consideration from the State, the waiver is enforceable provided it is made

voluntarily, knowingly, and intelligently. See Jones v. State, 488 S.W.3d 801, 807–

08 (Tex. Crim. App. 2016); Ex parte Broadway, 301 S.W.3d 694, 697–99 (Tex.

Crim. App. 2009). The plea agreement in this case states the State would drop two

enhancement paragraphs and recommend a twenty-year sentence in exchange for

appellant’s waiving his right to appeal. The agreement is signed by appellant, his

trial counsel, the district attorney, and the trial court. The trial court admonished

appellant who took the stand and testified he understood he was waiving his right to

appeal in exchange for a twenty-year sentence.

      In light of this, the Court notified the parties that it had concerns about its

jurisdiction and asked for jurisdictional letter briefs. Both appellant and the State

concur that appellant waived his right to appeal and we lack jurisdiction. Under

these circumstances, we conclude appellant’s waiver of his right to appeal is
                                         –2–
enforceable. See Jones, 488 S.W.3d at 807–08; Broadway, 301 S.W.3d at 699;

Blanco v. State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000).

      An appeal must be dismissed if a certification showing that the defendant has

the right to appeal has not been made part of the record. See TEX. R. APP. P. 25.2(d);

Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005). In this case, the record

supports the trial court’s certification stating the appeal is a plea-bargained case and

appellant has no right to appeal. The record also shows appellant waived his right to

appeal in exchange for valuable consideration from the State. Because appellant has

no right to appeal, we must dismiss the appeal without further action. See TEX. R.

APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).

      We dismiss the appeal for want of jurisdiction.




                                            /David Evans/
                                            DAVID EVANS
                                            JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
200171F.U05




                                          –3–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

LONNIE LEE JONES, Appellant                 On Appeal from the 283rd Judicial
                                            District Court, Dallas County, Texas
No. 05-20-00171-CR         V.               Trial Court Cause No. F17-75079-T.
                                            Opinion delivered by Justice Evans.
THE STATE OF TEXAS, Appellee                Justices Bridges and Pedersen, III
                                            participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered April 21, 2020




                                      –4–